Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Arik Ranson on November 11, 2021.
Claims
The claim set filed October 29, 2021 has been amended as follows: 

14. (Currently Amended) A waterproof and vapor-permeable shoe comprising: 
-	an upper comprising a lower peripheral flap made of waterproof material;
-	a lining comprising a covering layer made of vapor-permeable material and a functional layer made of vapor-permeable and waterproof material, said functional layer comprising a lower peripheral flap, 
-	said lower peripheral flap of the upper being shaped so as to extend both beyond the covering layer and the lower peripheral flap of the functional layer,
by a waterproof adhesive material, 
-	said lower peripheral flap of the upper protruding from said lower peripheral flap of said functional layer of the lining; 
-	the shoe further comprising an insole comprising a functional support sheet made of waterproof and vapor-permeable material,
-	the lower peripheral flap of the upper being folded back on a bottom surface of the functional support sheet and attached to the functional support sheet by way of [[a]] the waterproof adhesive material in order to form a single waterproof seal,
-	wherein the waterproof adhesive material is disposed both above and below the lower peripheral flap of the upper.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The claims are allowed over the prior art of record as none of them, alone or in combination, disclose  a waterproof and vapor permeable shoe with an upper with a waterproof lower peripheral flap, a lining with a covering layer, and a waterproof and vapor permeable functional layer with a lower peripheral flap, the lower peripheral flap of the upper extending beyond the covering layer and the lower peripheral flap of the functional layer, the lower peripheral flap of the functional layer glued to the lower peripheral flap of the upper with a waterproof adhesive, an insole with a waterproof and vapor permeable functional support sheet, the lower flap of the upper folded onto the bottom surface of the functional support sheet with the waterproof adhesive thereby forming a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732